___________

                                     No. 95-3372
                                     ___________

Eddie Gray, Jr.;                          *
                                          *
              Appellant,                  *
                                          *
Arthur Lamarque; Bobby Ray Moore;*
Kevin M. Lamley; Walter Corley;           *
Earnest Combs; Carl E. Roland;            *
Toney E. Howell,                          *   Appeal from the United States
                                          *   District Court for the
              Plaintiffs,                 *   Eastern District of Arkansas.
                                          *
     v.                                   *
                                          *         [UNPUBLISHED]
Larry Norris, Arkansas                    *
Department of Correction; Ray             *
Hobbs, Warden; Floyd E. Bledsoe, *
Maintenance Supervisor,                   *
Wrightsville Unit, originally             *
sued as Floyd G. Bledsoe,                 *
                                          *
              Appellees.                  *


                                     ___________

                     Submitted:      May 21, 1996

                            Filed:   May 24, 1996
                                     ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.

     Eddie Gray, Jr., an Arkansas inmate, appeals the district court's1
dismissal of his 42 U.S.C. § 1983 action following an evidentiary hearing.
Having carefully reviewed the record and the




     1
     The Honorable George Howard Jr., United States District Judge
for the Eastern District of Arkansas, adopting the report and
recommendations of the Honorable H. David Young, United States
Magistrate Judge for the Eastern District of Arkansas.
parties' briefs, we conclude that the district court did not err in
dismissing the complaint, and that an opinion on these issues would lack
precedential value.   We also reject Gray's arguments that the district
court abused its discretion in refusing to appoint counsel, see Edgington
v. Missouri Dep't of Corrections, 52 F.3d 777, 780 (8th Cir. 1995), and in
refusing to call every inmate witness listed on Gray's witness list, see
Salaam v. Lockhart, 856 F.2d 1120, 1124 (8th Cir. 1988).


     Accordingly, we affirm the judgment of the district court.   See 8th
Cir. R. 47B.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-